Citation Nr: 1419407	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied service connection for PTSD. The Veteran submitted a notice of disagreement with this determination in February 2008, and timely perfected his appeal in July 2008.

This case was first before the Board in May 2010 when it was remanded for further development.  Upon return, the Board issued a decision in March 2011.  In October 2011, pursuant to the subsequent submission of evidence by the Veteran, the Board vacated the March 2011 decision and remanded the matter for further evidentiary development.  In June 2011, the Veteran filed a motion for reconsideration of the March 2011 Board decision.  In November 2011, he was informed by the Board that his motion for reconsideration was moot because the March 2011 Board decision had been vacated.  

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of that hearing has been associated with the claims folder. 

As explained in the Board's May 2010 remand, the Veteran has expressly limited the scope of his claim to PTSD, which limits the Board's appellate jurisdiction to that condition and precludes consideration of other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Other psychiatric diagnoses will be identified in this appeal only to the extent necessarily for context and clarity.  





	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's psychiatric disability has ever been manifested by PTSD at any time during the pendency of the appeal or that there is a nexus to service, even if diagnosed.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.2, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, the Veteran was provided with VCAA notice in a June 2007 letter, which provided the above information. Therefore, the duty was satisfied.


The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(d).  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided.  His service treatment records have been obtained and appear to be complete. VA also obtained private medical records identified by the Veteran and VA treatment records.  Although the Veteran indicates that he had psychiatric treatment shortly after service, he affirmatively testified at his Board hearing that he attempted to obtain those records, but learned that they were no longer available.  Thus, the Board finds that it would be futile to remand to attempt to obtain those record.  See 38 C.F.R. § 3.159(c)(1).  

The Secretary must secure a VA medical examination or opinion when there is: (1) evidence of a current disability or recurrent symptoms; (2) evidence that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002). 

Here, VA provided the Veteran with an examination in October 2010 to address the complex medical questions raised by his appeal.  The Board finds that the examination is adequate for rating purposes, as the VA examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.

As discussed in greater detail below, the evidentiary record also includes private and VA treatment records showing diagnoses of PTSD.  The Board finds that these diagnoses are of lesser probative value than the October 2010 VA examination, but not because of any inherent inadequacy of the examination reports.  Therefore, it is not necessary to return the VA reports to the examiners to substantiate the diagnosis.  See 38 C.F.R. § 4.25.  The private examination reports also do not require return for clarification for the same reason, but also because remand would be a matter of opinion, rather than to obtain relevant, factual, and objective information missing from the reports.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explored the issue involved in this appeal.  The undersigned also discussed whether there was any missing information favorable to the claim.  See Board Hearing Transcript, p. 17.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.  See Bryant, supra.

The Board also finds that there was substantial compliance with the October 2011 remand directives.  Specifically, the claim was readjudicated in a January 2010 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the reasons enumerated above, the Board finds that VA's duties to notify and assist have been met.  As such, the Board may proceed to adjudicate the claim at issue. 



II.  The Merits of the Claim

The Veteran contends that he currently suffers from PTSD as a result of his time in active duty service.  Specifically, he claims that the treatment he received subsequent to the loss of his thumb caused his current psychiatric condition.  The Board disagrees.

Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336 (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  See Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Analysis

In the present case, the evidentiary record supports a finding that the Veteran did experience the event during service that he identified as the traumatic event leading to the development of his alleged PTSD.  Specifically, the service treatment records reveal that the Veteran did cut off part of his thumb.  The Veteran now maintains that this resulted in differential treatment during the remainder of his service, because his fellow soldiers believed that he cut off part of his thumb to avoid service in the Republic of Vietnam.  See Board Hearing Transcript.  The claim must be denied, however, because the most probative evidence of record establishes that it is more likely that a diagnosis of PTSD is not, and has never been, present, and even if a PTSD diagnosis is supported, it is not related to service.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Weighing most strongly against the claim in this case, the Veteran underwent a VA PTSD examination in October 2010.  This VA examiner conducted a mental status examination and interview, but concluded that the Veteran did not suffer from PTSD.  Rather, he found that the Veteran had "deep chronic personality issues much more than PTSD," which the VA examiner went on to give as "a diagnosis more in line with Social Phobia," which "still does not seem military connected in that the first mention of it was when his wife first spoke for him during service."  According to the VA examiner, the Veteran's "situation is mostly about his personal failures in life and his poor family situation caused by that."  He had some "negative memories" from his time in service, but he "report[ed] no recurring distressing thoughts about anything specific about horror or death or overwhelming fear," and a "diagnosis of PTSD cannot be given under these conditions."  

The VA examiner reasoned that the Veteran only spent two months in Vietnam before accidentally cutting off part of his thumb, and the purported "survivor's guilt" was not the dominating psychiatric issue.  The VA examiner found that the larger issue was the Veteran's inability to be more connected with his company.  The VA examiner reasoned that the psychiatric impact of the Veteran's comrades taunting him was significant but appeared to be characteristic, rooted in the Veteran's personality before he entered service.  The VA examiner also found significant that while the Veteran had some combat exposure, which was "undoubtedly frightful," the Veteran "does not speak about any specific fire-fight or attack or scenes of death or killing or carnage..."  Rather, the Veteran's "focus is specifically on the treatment he received" for being in a "forgotten area" that was "quite far from the action."  Being "ostracized" was "one of the most bothersome" of the Veteran's concerns.  The VA examiner further found as a "major point to consider" that another "bothersome concern" of the Veteran's was the taunting he received for being perceived as cutting off his own thumb.  The other "dominant" issue for the Veteran involved two incidents with the Veteran's wife during boot camp.  

The Board finds that this VA examiner's opinion is highly probative.  The VA examiner carefully and systematically explained how the Veteran's symptom history and present clinical picture more closely fit the criteria for a social phobia rather than a diagnosis of PTSD.  Such a well-reasoned opinion, which was supported by an accurate factual foundation, must be considered especially probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.
Supporting the appeal and conflicting with the VA examiner's opinion, the Veteran's VA outpatient treatment records show several diagnoses of PTSD.  For instance, the Veteran was referred to the VA behavioral health clinic in May 2008 after a positive PTSD screen.  He was diagnosed with PTSD by a VA psychologist in October 2008, including on the basis of a PTSD Checklist test.  He was then evaluated twice at VA in March 2010 after the recent death of his son, which had caused "an increase in his depressive symptoms since that time."  Both evaluations were conducted by VA psychologists, and each one reflects an assessment of PTSD and major depressive disorder.  

At the second evaluation in March 2010, the Veteran reported a past history of suicide attempts in the 1970s, but he denied a subsequent psychiatric history.  In the summary, it was noted that the Veteran "presented with long term PTSD (combat related) and recent loss of his son."  (A June 2010 VA treatment record by the same VA psychologist again reflects a diagnosis of PTSD.)  Similarly, the ongoing VA treatment records from the Veteran's primary care provider (PCP) continue to list a diagnosis of PTSD.  In March 2010, for instance, the PCP provided an assessment of PTSD/depression aggravated by the recent death of the Veteran's son.  

In comparison to the October 2010 VA examination, the Board must find that these diagnoses of PTSD are outweighed.  First, they are all cursory.  They contain only data and a conclusion (a diagnosis of PTSD) without any further explanation as to how the diagnosis was reached.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In this regard, there is a presumption that a diagnosis of PTSD by a mental health professional was "made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor," absent evidence to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Accordingly, the Board will presume that the diagnoses are consistent with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), as required by 38 C.F.R. § 4.125.  

However, even presuming that each professional made his or her diagnosis in accordance with the appropriate psychiatric criteria with regard to the adequacy of the symptomatology, these treatment records do not explain the bases of their diagnoses in the same way the October 2010 VA examiner did.  This omission diminishes the probative weight that can be assigned to the assessments.  See Nieves-Rodriguez, 22 Vet. App. at 304; Monzingo, 26 Vet. App. at 107.

It is ultimately a medical determination as to whether the Veteran's symptomatology sufficiently supports a diagnosis of PTSD.  In this regard, the October 2010 VA examiner's assessment was comprehensive, and he systematically explained why the Veteran's symptomatology does not satisfy the criteria to diagnosis PTSD.  The VA examiner's opinion establishes why the diagnosis of a social phobia is the correct one.  The VA examiner surveyed the Veteran's past history, which indicates that his opinion is true for the entire time since the Veteran filed for service connection in May 2007.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The remaining diagnoses, even if accorded due deference to the medical conclusions contained therein, are simply outweighed by the VA examiner's opinion.  The Veteran's own opinion in this regard, however credible, is not relevant because there must be "medical evidence diagnosing the condition," and the Veteran has no medical background.  See 38 C.F.R. § 3.304(f); Jandreau, 492 F.3d 1376-77.  

As noted in the Introduction section above, the issue of service connection for a psychiatric disorder other than PTSD is not within the scope of this appeal.  

The Board also finds that even if a diagnosis of PTSD is supported in this case, the most probative evidence establishes that a nexus to service is unlikely.  

In this regard, the VA outpatient treatment records, such as in March 2010 note that the Veteran's PTSD was "combat related."  When read in context, it may be inferred that this is an opinion that the Veteran's PTSD was a result of exposure to trauma in Vietnam.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012); see also Monzingo, 26 Vet. App. at 107.  However, such conclusory and cursory assessments are again outweighed by the October 2010 VA examiner's opinion, as given above.  Here, the VA examiner specified the medical reasons for why there is no relation to service in this case.  This opinion must be accorded significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As such, it is the most probative evidence on the nexus question.  

The Veteran has offered his own nexus opinion.  Even assuming the credibility of his assertions, the persuasive value of his lay belief is low because the overall factual picture is complex in his case.  It is not within the competence of a lay person to relate a diagnosis of PTSD to service.  See Kahana, 24 Vet. App. at 442 (Lance, J., concurring).  Moreover, because the Veteran's history presents such a complex case, and because he has not demonstrated any experience, skill, or training that would allow him to identify and distinguish between different potential causes of psychiatric symptoms, he is not competent to offer an etiology opinion addressing the specific question of causation at issue here.  His opinion is accorded no more than nominal probative value.  See Jandreau, 492 F.3d 1376-77.

Overall, with careful consideration of the relative probative value of the unfavorable evidence, which is considerable, with that of the favorable evidence, which is de minimis, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for PTSD.  Consequently, it is less likely than not that the Veteran has PTSD due to service.  

The evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on any material issue of fact in dispute in this appeal.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  The benefit-of-the-doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


